Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-21 has been entered.
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
reads on the first knob having the longer mound and the smaller first distinct contact surface  and the second knob having the shorter mound and the larger second distinct contact surface and whereas FIGURE 1 illustrates a first knob having a shorter mound and a smaller first distinct contact surface and a second knob having a longer mound and a larger second distinct contact surface, the original disclosure including FIGURE 1 cannot reasonably convey the scope of claim 1.  In claim 1, the following suggestions are made: (1) on line 17, change "a first knob of the pair of knob mounds" to --the circumferentially shorter mound--, (2) on lines 18-19, change "a second knob of the pair of knob mounds" to --the circumferentially longer mound--, (3) on line 19, change "the first knob" to --the circumferentially shorter mound--, and (4) on line 19, change "the second knob" to --the circumferentially longer knob--. 
In claim 12, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new reads on the first knob having the longer mound and the smaller first distinct contact surface and the second knob having the shorter mound and the larger second distinct contact surface and whereas FIGURE 1 illustrates a first knob having a shorter mound and a smaller first distinct contact surface and a second knob having a longer mound and a larger second distinct contact surface, the original disclosure including FIGURE 1 cannot reasonably convey the scope of claim 12.  In claim 12, the following suggestions are made: (1) on lines 19-20, change "a first knob of the pair of knob mounds" to --the circumferentially shorter mound--, (2) on line 21, change "a second knob of the pair of knob mounds" to --the circumferentially longer mound--, (3) on lines 21-22, change "the first knob" to --the circumferentially shorter mound--, and (4) on line 22, change "the second knob" to --the circumferentially longer knob--. 
In claim 22, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "a pair of knob mounds comprising a circumferentially shorter mound and a circumferentially longer mound attached side-by-side" and "a first knob of the pair of knob mounds has a first distinct contact surface that is smaller than a second distinct contact surface of a second knob of the pair of knob mounds".  Since claim 22 reads on the first knob having the longer mound and the smaller first distinct contact surface and the first knob having the shorter mound and the larger second distinct contact surface and whereas FIGURE 1 illustrates a first knob having a shorter mound and a smaller first distinct contact surface and a second knob having a longer mound and a larger second distinct contact surface, the original disclosure including FIGURE 1 cannot reasonably convey the scope of claim 22.  In claim 22, the following suggestions are made: (1) on line 14, change "a first knob of the pair of knob mounds" to --the circumferentially shorter mound--, (2) on lines 15-16, change "a second knob of the pair of knob mounds" to --the circumferentially longer mound--, (3) on line 16, change "the first knob" to --the circumferentially shorter mound--, and (4) on line 17, change "the second knob" to --the circumferentially longer knob--. 
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the description of "a forward-facing surface of each knob ... and each knob ... includes a pair of knob mounds" and "a pair of knob mounds ... extending from a contact surface of each of the knobs" is ambiguous.  In claim 1, it is suggested to (1) 
	In claim 12, the description of "a forward-facing surface of each knob ... and each knob ... includes a pair of knob mounds" and "a pair of knob mounds ... extending from a contact surface to a base thereof" is ambiguous.  In claim 12, it is suggested to (1) on line 16 delete --a forward-facing surface of-- and (2) on line 19, change "extending from a contact surface to a base thereof" to --a forward-facing surface extending from a contact surface of each of the knobs to a base thereof--.
	In claim 16, there is no strict antecedent basis for "the left side" and "the right side".  In claim 16, the following changes are suggested: (1) on lines 2-3, change "the left side" to --a left side-- and (2) on line 5, change "the right side" to --a right side--. 
	In claim 22, the description of "a forward-facing surface of at least a portion of each knob ... and at least a portion of each knob ... includes a pair of knob mounds" and "a pair of knob mounds ... extending from a contact surface of each of the knobs to a base thereof" is ambiguous.  In claim 22, it is suggested to (1) on line 10 delete --a forward-facing surface of at least a portion of--, (2) on line 11 delete --at least a portion of--, (3) on line 13, before "extending from a contact surface" insert --a forward-facing surface--.
ALLOWABLE SUBJECT MATTER
6)	Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
	Japan 517 (JP 07-329517) discloses a tire having a tread comprising blocks comprising a circumferentially oriented recess.

Remarks
7)	Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
Applicant's arguments filed 12-21-21 have been fully considered but they are not persuasive.
With respect to the 112a rejection, applicant disagrees with examiner's interpretation of claims 1, 12 and 22 because claims 1, 12 and 22 do not recite which mound (the first or second) is shorter.  This argument makes no sense; applicant appearing to confuse what a claim reads on (what the claim is generic to) with what a claim requires.  Suggestions for overcoming the 112a rejection are presented by the examiner in paragraph 3 of this office action. 
With respect to applicant's description in the RCE filed 12-21-21 of the interview on 10-27-21, examiner comments: INTERVIEW RECORD OK. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 8, 2022